TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 20, 2015



                                      NO. 03-15-00663-CR


                                  Selestino Aguilar, Appellant

                                               v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 20, 2015



                                      NO. 03-15-00664-CR


                                  Selestino Aguilar, Appellant

                                               v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 20, 2015



                                      NO. 03-15-00665-CR


                                  Selestino Aguilar, Appellant

                                               v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.